DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Election/Restrictions 
Applicant's election without traverse of Group I in the reply filed on 08/05/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.    Claim(s) 1-4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20190268838 A1) in view of Panchal (US 2020/0100137 A1).

Regarding claim 1, Gao (US 20190268838 A1) teaches a system (see para 0150 “The multi-mode base station”), comprising:
a processor (see para 0030 “a spectrum resource allocation apparatus” para 0032 a processor”); and
a memory that stores executable instructions which, when executed by the processor of the system configured for spectrum sharing between a fourth generation long term evolution cell site and a new radio cell site, facilitate performance of operations (see para  0032 “dynamically allocate spectrum resources to different network standards”; see para 0097 “ same spectrum is fully shared between ..an LTE system and an LTE System”), the operations comprising:
obtaining first channel condition data and first traffic data corresponding to the fourth generation long term evolution cell site (see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”) ;
obtaining second channel condition data and second traffic data corresponding to the new radio cell site see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”);
obtaining resource block value representing available resource for allocation to the fourth generation long term evolution cell site and the new radio cell site (see para 0084 “for a scenario in which a GSM system and an LTE system coexist in a same frequency band, an operator has a total of 12 M spectrum resource”);
determining, based on the first channel condition data, the first traffic data, the second channel condition data, the second traffic data and the resource block value, a first resource block allocation for the long term evolution cell site and a second resource block allocation for the new radio cell site see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”).
Gao doesn’t teach sending the first resource block allocation to the long term evolution site for use in scheduling first data transmissions by the long term evolution cell site; and sending the second resource block allocation to the new radio cell site for use in scheduling second data transmissions by the new radio cell site.
Panchal teaches sending the first resource block allocation to the long term evolution site for use in scheduling first data transmissions by the long term evolution cell site(see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. By way of further example, assume the AWS carrier has 20 MegaHertz (MHz) of bandwidth, the radio spectrum re-allocation may include assigning 15 MHz of the carrier bandwidth to LTE and 5 MHz of the carrier bandwidth to NR. According to other exemplary implementations, the radio spectrum re-allocation may include an adjustment of the carrier in terms of both time and amount relative to the RATs involved.”; see para 0090 “the policy is transmitted to access devices of the diversified RAN. For example, MME 254 may receive the selected policy, and transmit the selected policy to appropriate access devices 107 of the diversified RAN.”; see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” )[ since policy defines resource allocation, therefore transmitting of the policy is interpreted as transmitting of the resource allocation; further the policy is transmitted to access devices of the diversified RAN and diversified RAN includes 5G, 4G, therefore the policy is transmitted to access devices in 5G and 4G, where 4G is interpreted as Long term evolution site ] ; and 
sending the second resource block allocation to the new radio cell site for use in scheduling second data transmissions by the new radio cell site. (see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. By way of further example, assume the AWS carrier has 20 MegaHertz (MHz) of bandwidth, the radio spectrum re-allocation may include assigning 15 MHz of the carrier bandwidth to LTE and 5 MHz of the carrier bandwidth to NR. According to other exemplary implementations, the radio spectrum re-allocation may include an adjustment of the carrier in terms of both time and amount relative to the RATs involved.”; see para 0090 “the policy is transmitted to access devices of the diversified RAN. For example, MME 254 may receive the selected policy, and transmit the selected policy to appropriate access devices 107 of the diversified RAN.”; see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” ) [ since policy defines resource allocation, therefore transmitting of the policy is interpreted as transmitting of the resource allocation; further the policy is transmitted to access devices of the diversified RAN and diversified RAN includes 5G, 4G, therefore the policy is transmitted to access devices in 5G and 4G, where 4G is interpreted as Long term evolution site ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine sending the first resource block allocation to the long term evolution site for use in scheduling first data transmissions by the long term evolution cell site; and sending the second resource block allocation to the new radio cell site for use in scheduling second data transmissions by the new radio cell site in the system of Gao. The motivation is to manage congestion control in a RAN that supports combination of radio access technologies (RATs). (see Panchal: para 0011)

Regarding claim 9, Gao teaches a method, comprising:
determining, by a radio access network controller comprising a processor, a first resource block allocation for the long term evolution cell site and a second resource block allocation for the new radio cell site(see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. .. see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” )[ since policy defines resource allocation, therefore transmitting of the policy is interpreted as transmitting of the resource allocation; further the policy is transmitted to access devices of the diversified RAN and diversified RAN includes 5G, 4G, therefore the policy is transmitted to access devices in 5G and 4G, where 4G is interpreted as Long term evolution site ], the determining based on:
first spectral efficiency data and first pending packet size data obtained via a first communication from the long term evolution cell site (see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”);,	
second spectral efficiency data and second pending packet size data obtained via a second communication from the new radio cell site see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”);, and
a number of shared spectrum resource blocks available for allocation to the fourth generation long term evolution cell site and the new radio cell site(see para 0084 “for a scenario in which a GSM system and an LTE system coexist in a same frequency band, an operator has a total of 12 M spectrum resource”);
Gao doesn’t teach sending, by the radio access network controller, the first resource block allocation to the fourth generation long term evolution cell site for use in scheduling first data transmissions by the long term evolution cell site; and
sending, by the radio access network controller, the second resource block allocation to the new radio cell site for use in scheduling second data transmissions by the new radio cell site.
Panchal teaches sending, by the radio access network controller, the first resource block allocation to the fourth generation long term evolution cell site for use in scheduling first data transmissions by the long term evolution cell site(see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. By way of further example, assume the AWS carrier has 20 MegaHertz (MHz) of bandwidth, the radio spectrum re-allocation may include assigning 15 MHz of the carrier bandwidth to LTE and 5 MHz of the carrier bandwidth to NR. According to other exemplary implementations, the radio spectrum re-allocation may include an adjustment of the carrier in terms of both time and amount relative to the RATs involved.”; see para 0090 “the policy is transmitted to access devices of the diversified RAN. For example, MME 254 may receive the selected policy, and transmit the selected policy to appropriate access devices 107 of the diversified RAN.”; see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” )[ since policy defines resource allocation, therefore transmitting of the policy is interpreted as transmitting of the resource allocation; further the policy is transmitted to access devices of the diversified RAN and diversified RAN includes 5G, 4G, therefore the policy is transmitted to access devices in 5G and 4G, where 4G is interpreted as Long term evolution site ]; and
sending, by the radio access network controller, the second resource block allocation to the new radio cell site for use in scheduling second data transmissions by the new radio cell site. (see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. By way of further example, assume the AWS carrier has 20 MegaHertz (MHz) of bandwidth, the radio spectrum re-allocation may include assigning 15 MHz of the carrier bandwidth to LTE and 5 MHz of the carrier bandwidth to NR. According to other exemplary implementations, the radio spectrum re-allocation may include an adjustment of the carrier in terms of both time and amount relative to the RATs involved.”; see para 0090 “the policy is transmitted to access devices of the diversified RAN. For example, MME 254 may receive the selected policy, and transmit the selected policy to appropriate access devices 107 of the diversified RAN.”; see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” ) [ since policy defines resource allocation, therefore transmitting of the policy is interpreted as transmitting of the resource allocation; further the policy is transmitted to access devices of the diversified RAN and diversified RAN includes 5G, 4G, therefore the policy is transmitted to access devices in 5G and 4G, where 4G is interpreted as Long term evolution site ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine sending the first resource block allocation to the long term evolution site for use in scheduling first data transmissions by the long term evolution cell site; and sending the second resource block allocation to the new radio cell site for use in scheduling second data transmissions by the new radio cell site in the system of Gao. The motivation is to manage congestion control in a RAN that supports combination of radio access technologies (RATs). (see Panchal: para 0011)

Regarding claim 2, Gao teaches wherein the first channel condition data comprises first spectral efficiency data and the second channel condition data comprises second spectral efficiency data (see para 0106 “The priorities in using the spectrum resources are comprehensively determined based on factors, such as spectrum efficiency of each standard.”)

Regarding claim 3, Guo teaches wherein the first traffic data comprises first pending packet size data and the second traffic data comprises second pending packet size data. (see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”);

Regarding claim 4, 10, Gao teaches wherein determining the first resource block allocation for the long term evolution cell site and the second resource block allocation for the new radio cell site further comprises applying weight information to bias the first resource block allocation for the long term evolution cell site relative to the second resource block allocation for the new radio cell site (see para 0026 “calculating, by the base station, the network priorities of the different network standards based on the score of the spectrum resource, the score of the access service priority, the score of the user importance index, the weight corresponding to the score of the spectrum resource, the weight corresponding to the score of the access service priority, and the weight corresponding to the score of the user importance index.”).

Regarding claim 6, 12, Gao teaches wherein the resource block value corresponds to a total number of physical resource blocks available for allocation to the fourth generation long term evolution cell site and the new radio cell site, wherein the first resource block allocation corresponds to a first portion of the total number from a lower frequency towards a higher frequency, and wherein the second resource block allocation corresponds to a second portion of the total number from a higher frequency towards a lower frequency. (see para 0188 “if two sectors respectively have other different intra-standard frequencies UMTS F2 and LTE F3, F1 can be used as a secondary carrier to transmit power of the secondary carrier”; see para 0159 “Based on resource requirements of the systems of the different standards, the spectrum resources are dynamically subdivided to the different systems. Required spectrum resources are first allocated to a high-priority standard, and other low-priority systems use, as much as possible, different frequency resources that are non-overlapping in frequency domain”)[ different frequency resource implies one frequency could be higher and the other could be lower]

Regarding claim 7, 13, Gao doesn’t teach wherein sending the first resource block allocation to the fourth generation long term evolution cell site comprises sending a first allocation map to the fourth generation long term evolution cell site corresponding to first ones of the first resource blocks that are allocated for use in scheduling the first data transmissions, and wherein sending the second resource block allocation to the new radio cell site comprises sending a second allocation map to the new radio cell site corresponding to second ones of the second resource blocks that are allocated for use in scheduling the second data transmissions.
Panchal teaches sending the first resource block allocation to the fourth generation long term evolution cell site comprises sending a first allocation map to the fourth generation long term evolution cell site corresponding to first ones of the first resource blocks that are allocated for use in scheduling the first data transmissions, and wherein sending the second resource block allocation to the new radio cell site comprises sending a second allocation map to the new radio cell site corresponding to second ones of the second resource blocks that are allocated for use in scheduling the second data transmissions (see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. By way of further example, assume the AWS carrier has 20 MegaHertz (MHz) of bandwidth, the radio spectrum re-allocation may include assigning 15 MHz of the carrier bandwidth to LTE and 5 MHz of the carrier bandwidth to NR. According to other exemplary implementations, the radio spectrum re-allocation may include an adjustment of the carrier in terms of both time and amount relative to the RATs involved.”; see para 0090 “the policy is transmitted to access devices of the diversified RAN. For example, MME 254 may receive the selected policy, and transmit the selected policy to appropriate access devices 107 of the diversified RAN.”; see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” )
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine sending the first resource block allocation to the fourth generation long term evolution cell site comprises sending a first allocation map to the fourth generation long term evolution cell site corresponding to first ones of the first resource blocks that are allocated for use in scheduling the first data transmissions, and wherein sending the second resource block allocation to the new radio cell site comprises sending a second allocation map to the new radio cell site corresponding to second ones of the second resource blocks that are allocated for use in scheduling the second data transmissions in the system of Gao. The motivation is to manage congestion control in a RAN that supports combination of radio access technologies (RATs). (see Panchal: para 0011)
Regarding claim 8, Gao doesn’t teach wherein the processor is incorporated into a radio access network controller. 
Panchal (US 2020/0100137 A1) teaches the processor is incorporated into a radio access network controller. ( see para 0085 “core devices 122 and access devices 107 may perform steps of process 500”; See para 0023 “various type of network devices …such as a radio network controller (RNC)”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the processor is incorporated into a radio access network controller in the system of Gao. The motivation is to manage congestion control in a RAN that supports combination of radio access technologies (RATs). (see Panchal: para 0011)


Regarding claim 11, Gao teaches further comprising obtaining, by the radio access network controller, updated first spectral efficiency data and updated first pending packet size data from the fourth generation long term evolution cell site(see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”), obtaining, by the radio access network controller, updated second spectral efficiency data and updated second pending packet size data from the new radio cell site(see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”), and 
re-determining, by the radio access network controller based on the number of available resource blocks, the updated the first spectral efficiency data, the updated first pending packet size data, the updated second spectral efficiency data and the updated second pending packet size data, an updated first resource block allocation for the long term evolution cell site and an updated second resource block allocation for the new radio cell site (see para 0150 “The multi-mode base station receives the measurement information… and evaluates, based on a status quo, such as radio resources and loads of the current system and the another different system”)., 
Gao doesn’t teach sending, by the radio access network controller, the updated first resource block allocation to the fourth generation long term evolution cell site for use in scheduling first subsequent data transmissions by the long term evolution cell site, and 
sending, by the radio access network controller, the updated second resource block allocation to the new radio cell site for use in scheduling second subsequent data transmissions by the new radio cell site. 
Panchal teaches sending, by the radio access network controller, the updated first resource block allocation to the fourth generation long term evolution cell site for use in scheduling first subsequent data transmissions by the long term evolution cell site(see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. By way of further example, assume the AWS carrier has 20 MegaHertz (MHz) of bandwidth, the radio spectrum re-allocation may include assigning 15 MHz of the carrier bandwidth to LTE and 5 MHz of the carrier bandwidth to NR. According to other exemplary implementations, the radio spectrum re-allocation may include an adjustment of the carrier in terms of both time and amount relative to the RATs involved.”; see para 0090 “the policy is transmitted to access devices of the diversified RAN. For example, MME 254 may receive the selected policy, and transmit the selected policy to appropriate access devices 107 of the diversified RAN.”; see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” ) [ since policy defines resource allocation, therefore transmitting of the policy is interpreted as transmitting of the resource allocation; further the policy is transmitted to access devices of the diversified RAN and diversified RAN includes 5G, 4G, therefore the policy is transmitted to access devices in 5G and 4G, where 4G is interpreted as Long term evolution site ], and 
sending, by the radio access network controller, the updated second resource block allocation to the new radio cell site for use in scheduling second subsequent data transmissions by the new radio cell site. (see para 0056 “the policy or rule include resource spectrum re-allocation”; para 0057 “spectrum associated with the AWS carrier or another type of carrier may be divided for use by LTE and NR. By way of further example, assume the AWS carrier has 20 MegaHertz (MHz) of bandwidth, the radio spectrum re-allocation may include assigning 15 MHz of the carrier bandwidth to LTE and 5 MHz of the carrier bandwidth to NR. According to other exemplary implementations, the radio spectrum re-allocation may include an adjustment of the carrier in terms of both time and amount relative to the RATs involved.”; see para 0090 “the policy is transmitted to access devices of the diversified RAN. For example, MME 254 may receive the selected policy, and transmit the selected policy to appropriate access devices 107 of the diversified RAN.”; see para 0013 “the congestion control system may reallocate radio spectrum between LTE and NR based on the congestion information (e.g., congestion information pertaining to network slices, 5G, 4G, and/or other diversified RAN configuration.” ) [ since policy defines resource allocation, therefore transmitting of the policy is interpreted as transmitting of the resource allocation; further the policy is transmitted to access devices of the diversified RAN and diversified RAN includes 5G, 4G, therefore the policy is transmitted to access devices in 5G and 4G, where 4G is interpreted as Long term evolution site ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine sending the first resource block allocation to the long term evolution site for use in scheduling first data transmissions by the long term evolution cell site; and sending the second resource block allocation to the new radio cell site for use in scheduling second data transmissions by the new radio cell site in the system of Gao. The motivation is to manage congestion control in a RAN that supports combination of radio access technologies (RATs). (see Panchal: para 0011)


6.  Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20190268838 A1) in view of Panchal (US 2020/0100137 A1) and further in view of Ameixieira (US 9736791B1).

Regarding claim 5, Modified Gao doesn’t teach wherein obtaining the first channel condition data and first traffic data comprises receiving first spectral efficiency data and first pending packet size data from the long term evolution cell site via a periodic communication from the long term evolution cell site.
Ameixieira (US 9736791B1) teaches obtaining the first channel condition data and first traffic data comprises receiving first spectral efficiency data and first pending packet size data from the long term evolution cell site via a periodic communication from the long term evolution cell site. (see col 33 lines 45-65 “he MAC/PHY protocol layer functionality 754 may be operable to report to the higher protocol layer functionality 758, a number of parameters and/or measurements including, for example, an indication of the received RF power for each transmission (e.g., packet) successfully received (e.g., a receive signal strength indicator (RSSI) value)….. The MAC/PHY protocol layer functionality 754 may also be operable to include in a report to the higher protocol layer functionality 758, for example on a periodic… the MAC/PHY protocol layer functionality 754 may be operable to include in a report to the higher protocol layer functionality 758, the transmission status (e.g., transmission is pending.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving first spectral efficiency data and first pending packet size data from the long term evolution cell site via a periodic communication from the long term evolution cell site in the system of modified Gao. The motivation is to improve the efficiency (Ameixieira: See col 10 lines 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/           Examiner, Art Unit 2416                                                                                                                                                                                             
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416